Case 6:18-cV-06025-RTD-BAB Document 33 Filed 04/04/19 Page 1 of 6 Page|D #: 235

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

HOT SPRINGS DIVISION
CATHY O’QUINN PLAINTIFF
vs. No. 6:18-ev-6025
COUNTRY INN, INC.; CHARLES KNABE; & DEFENDANTS

SHON KNABE

 

DEFENDANTS’ MOTION 'I`O CONTINUE

 

(I()Ml£ NOW, Defendants, (Iountry lnn, lnc.; Charles Knabe, and Shon Knabe, by and
through their attorneys, Mann & Kemp, Pl .l lC, and for their response to Plaintiff’s motion to compel
discovery, state as follows:

'l. Plaintiff moves the Court to compel discovery responses and/ or production of
documents from Defendants. Because Plaintiff’ s motion is untimely, the motion should be denied.

2. 'l`he Court fixed the deadline for completion of discovery in this case in its l*`inal
Scheduling Order entered i'\ugust 7, 2018. (Doc. # 18). 'l`he Court therein ruled that discovery “must
be completed no later than ]anuary 7, 2019.” ln'. (emphasis in original). 'l`he Court further
admonished the parties against filing untimely motions over discovery disputes: “l':`ixcept in
extraordinary circumstances, problems with discovery, which are not brought to the (Iourt’s attention
in time for an opponent to make a proper response and for the Court to make an informed ruling
before the close of discovery, will be deemed waived.” M.

3. 'l`he Court vacated its initial l"`inal Scheduling ()rder when the action \vas transferred
on january 18, 2019, and the Court thereafter entered another scheduling order, rescheduling the
matter for trial. (Doc. # 2`1). But, in rescheduling the trial, the Court noted that the deadline for

completing discovery had passed, and expressly stated that “No discovery deadlines are extended

Case 6:18-cV-06025-RTD-BAB Document 33 Filed 04/04/19 Page 2 of 6 Page|D #: 236

by this Order.” ]rz'. (emphasis in original). 'l`he Court issued the same admonishment against filing
any untimely motions to compel discovery. M.

4. '1`he Court’s scheduling order “may be modified only for good cause and with the
judge’s consent.” l"ed. R. (:iv. P. 160))(4). Rule 16 identifies separate stages of the litigation process
and calls for limits in “the time to join other parties, amend the pleadings, complete discovery, and
file motions.” l"ed. R. Civ. P. 16(1))(3)(A); ice also riderde i). (.`z`[y cf Der:woff, Ar‘k., No. 5:12(§\/7 -00315,
2013 \‘{/ll 5890346 (l§.l). r\rk. Nov. 1, 2013 (quoting Mm‘z)ra f..zrwb€)' ca (.`ea'.c;/‘Co. i). PPG infirmities h,'r.,
177 l".R.D. 443, 445 (l). l\/Iinn. 1997) (“'l`o allow a party to continue with formal discovery_that is,
discovery which invokes the authority of the Court_whether in the guise of Rule 45, or any other
discovery methods . . . after |the] discovery deadline unnecessarily lengthens |the] discovery process,
and diverts the parties’ attention, from the post-discovery aspects of preparing a case for 'l`rial.’°).

5. Plaintiff pleads no “extraordinary circumstances” in her untimely motion to compel
and offers no explanation why she did not complete her discovery before the discovery deadline in
this case. If l)laintiff had an issue with Defendant’s discovery responses, l)laintiff had an obligation
to bring the issue the (:ourt’s attention with sufficient time for Defendants to respond and for the
(Iourt to make an informed ruling before the Court-imposed discovery deadline. Plaintiff was
afforded more than sufficient time to conduct discovery in this matter and cannot plead for additional
time when she waited until Deceml)er 5, 2018_nine months after the action was filed and thirty~four
days before the discovery deadline_to propound any written discovery in this action. tS`ee attached
hereto marked as Exhibit 1, correspondence from Plaintiff’ s counsel propounding Plaintiff’ s first set
of interrogatories and requests for production of documents

6. l)laintiff waived any right she may have had to complain about Defendants’ responses
to written discovery by waiting until only thirty-four days remained in the discovery period of this

case. liy waiting so long to even begin the discovery process, Plaintiff ensured that there was no way

Case 6:18-cV-O6025-RTD-BAB Document 33 Filed 04/04/19 Page 3 of 6 Page|D #: 237

to bring any discovery dispute before the Court with sufficient time to allow Defendant’s a reasonable
response and ensure the Court has sufficient time to make an informed ruling before the discovery
deadline

'i`. fl`he Court should deny Plaintiff’s motion as untimely, as any discovery dispute should
have been brought to the Court’s attention before thejanuary 7, 2019 discovery deadline. 'l`he Court
has already indicated that it considered discovery in this action completed. tire Doc. # 21. Plaintiff
offers no good explanation or any extraordinary circumstances showing why the deadline should be
extended.

\“{/’l*ll-`.Rl ll"()Rl ",, premises considered, Defendants pray that the (Iourt deny Plaintiff’ s motion
to compel.

liespectfully submitted,

Defendants

By: /s/ Hamilton Kemp
Haniilton Kemp, A.B.A. #2008283
l\/lann & Kemp, PLLC
221 West Seeond Street, Suite 408
Little Rock, Arkansas 72201
Phone: (501) 222-7378
Fax: (501) 222-78478

Case 6:18-cV-O6O25-RTD-BAB Document 33 Filed 04/04/19 Page 4 of 6 Page|D #: 238

CERTIFICATE OF SERVICE

l hereby certify that l served a true and correct copy of the foregoing upon the following
counsel of record via the Court’s electronic filing system on this the 4th day of r'\pril 2019:

_]osh \Vest

josh Sanford

Sanford i,aw l"irm, P]il,.(j

650 South Shackleford Road, Suite 411
little Rock, r\rkansas 72120

Q;/ I-iamilton Kemp

414/2019 case 6:ls-cv-osozs-RTD-Baennlsaumanr lai - outmoded/lie meager srer 6 Pageio #: 239

, . _
Cl M 3 l § Hami|ton Kemp <hamilton@mannkemp.com>

t»_,'i ".r'u `vf.*_ii'

 

 

O'Quinn v. Country |nn: ROGs and RFPs

Josh West <west@sanford|awfirm.com> Wed, Dec 5, 2018 at 5:46 Pl\/i
To: angela@mannkemp.eom, harrison@mannkemp.com. hamilton@mannkemp.com
Cc: josh@sanfordlawfirm.com, west@sanford|awfirm.com

 

 

See attached interrogatories and Requests for Produetion. | have attached Word versions for
convenience in drafting responses Thani<sl

Joshua West
Attorney at L.avv

West@sanford|awfirm.com

Offtees in Litt|e Ftoct< and Russellville. Arkansas

|_icensed in Arl<ansas

Sanford Law Firm, PLLC

One Financia| Center

650 South Shaei<leford, Suite 411
Little Rock, Arkansas 7221‘§
Te|ephone: (50€) 221~0088
Direct: (501) 904»1651

Facsimile: (888) 787-2040

Website: Www.sanford|awtirm.eom

Tiiis message and any attachments_. is intended for the addressee only. it may contain information which is iegally privileged confidential, and
exempt from disclosure ll you are not the intended recipient you are hereby notified that any disclosure copying distribution use or any action or
reliance on this communication is strictly prohibited by the E|ectronic Communication Privacy Aei at 18 USC 2510~2521. lf you have received this
e-mai| in error, please notify the sender immediately l)y telephone at (4?9} 880~0688 or ny return e-mail and delete the message and any
attachments

6 attachments

§§ 1st ROGs and RFPs_O'Quinn to C. Knabe.pdf ExH|Bl-l-
43K

ij 1st ROGs and RFPs_O'Quinn to C. Knabe.docx § l
37|<

https:i'!mail.google.com/mail)'ul()?ik=2348d11515&view=pt&seareh=all&permmsgid=msg-f%SM61905?510453973921&sirnp|=msg-f%SA16190575104... 1/2

4/4"2919 CaS€ 6218-CV-OGOZB-RTD-BNBHHIG¢JUan 831 - O'E\ilUCl/.©MEM¢MI® RCDBQ® SFBf 6 Page|D #Z 240

§§ isc Roes and RFPs_o'Quinn to country inn.pdf
43K

§§ 1st ROGs and RFPs_O'Quinn to Country |nn.docx
' 37K

-m 1st ROGs and RFPs_O'Quinn to S. KnabG-Ddf
44K

gm 1st ROGs and RFPs_O'Quinn to S. Knabe.docx
37K

https://mail.google.eomlmai|i'ulO?ik=23-4Bd1 1515&view=pt&$eareh=al|&permmsgid=msg-i%SM619057510453973921&simp|=rnsg-l%SA161905751 04 .. . 2/2

